 

 

 

EXHIBIT 10.1

 

 

 

 

 

 

 

 

 

 

 

Vista Gold Corp.

7961 Shaffer Parkway, Suite 5

Littleton, CO 80127

Phone: 720-981-1185

Fax:     720-981-1186

www.vistagold.com

 

 

Picture 6 [vgz-20131008ex1018768c9g1.jpg]

 

Via Email

(jdetmold@invecture.com)

 

October 6, 2013

 

Mr. John Detmold

Invecture Group, S.A. de C.V.

Palmas No. 735 – 402

11010 México, D.F.

México

 

Terms of Agreement

Los Cardones Project

 

The purpose of this Terms of Agreement is to set forth the terms upon which
Invecture Group, S.A. de C.V., or one of its subsidiaries or affiliates,
(“Invecture”) will acquire (the “Acquisition”) from Vista Gold Corp. (“Vista”)
(through its subsidiaries) 100% of the Los Cardones gold project mining
concessions and certain other mineral property interests and rights in the State
of Baja California Sur, Mexico as detailed in Schedule "A" hereto (the
“Project”). The Project is held by Desarrollos Zapal, S.A. de C.V. (“DZ
Mexico”), a wholly-owned subsidiary of Vista.

 

Subject to the specific terms hereof, this Terms of Agreement is intended to
create a binding agreement between the parties, which is enforceable against
each party in accordance with its terms.

 

For greater certainty, the parties agree that this Terms of Agreement supersedes
and replaces all prior discussions between the parties with respect to this
matter.  The parties confirm that the Earn-In Right Agreement among Invecture,
Desarrollos Zapal Holdings Corp. (“DZ Canada”), DZ Mexico, Granges Inc.
(“Granges”) and Vista dated February 7, 2012 (the “Earn-In Agreement”) will
remain in full force and effect until the agreement to terminate the Earn-In
Agreement is entered into as contemplated by Section 4 below.

 

1. The Form of Transaction:    Invecture (a) will acquire all of the shares (the
“Shares”) of DZ Mexico and (b) will or will arrange for a third party (the
“Third Party”) to acquire the intercompany indebtedness that DZ Mexico owes to
its direct and indirect parent companies and any other indebtedness of DZ Mexico
(the “Debt”).

 

2.Consideration:  The aggregate purchase price that Vista will receive (either
directly or indirectly) from Invecture and any Third Party in respect of all of
the Shares and all of the Debt is US$13 million (the “Purchase Price”), US$7
million (the “First Payment”) of which will be paid upon execution of the
Definitive Agreement (as defined below) and



 

--------------------------------------------------------------------------------

 

 

US$6 million (the “Second Payment”) of which will be paid on January 30, 2014,
subject to Section 3 below.

 

3.Second Payment:    Invecture may terminate this Terms of Agreement on or
before January 30, 2014 in the event that Invecture is not satisfied, in
Invecture’s sole and absolute discretion, with the status of permitting with
respect to the Project or the viability of the construction of a mine at the
Project. In the event that Invecture terminates this Terms of Agreement pursuant
to this Section 3:

 

a.Invecture will not pay the Second Payment;

 

b.Vista will keep the First Payment as a break fee;

 

c.Invecture will transfer back to Vista all Shares transferred to Invecture and
cause the Debt to be transferred back; and

 

d.for greater certainty, the Earn-In Agreement will remain terminated.

 

4.Formal Documentation:    By October 16, 2013 or such other date mutually
agreed to by the parties in writing, the parties will negotiate in good faith,
the following:

 

a.a share purchase agreement (the “Definitive Agreement”) among DZ Mexico,
Vista, DZ Canada, Granges and Invecture, which will include and be based on the
terms set out herein and will contain representations, warranties, conditions
and covenants that are reasonable and customary, including (i) that all of the
Shares will be transferred to Invecture or its nominee upon the execution of the
Definitive Agreement; (ii) that the amount of the Debt equal in percentage to
the percentage of the Purchase Price paid as of the date of the Definitive
Agreement will be acquired by the Third Party upon the execution of the
Definitive Agreement; and (ii) that the balance of the Debt will be acquired by
the Third Party upon the payment of the Second Payment, subject to the
termination right in Section 3 above. The Definitive Agreement will supersede
this Terms of Agreement and will be in a form and substance satisfactory to each
of Invecture and Vista, acting reasonably;

 

b.an agreement to sell the Debt;

 

c.an agreement to terminate the Earn-In Agreement; and

 

d.documentation to dissolve the trust created on February 7, 2012 by the
Contrato de Fideicomiso Irrevocable de Administración y Control Accionario
Identificado con el No. 1227 (the “Trust”).

 

The parties agree to work together to make adjustments (reasonably requested) to
the transactions contemplated herein to accommodate tax advice received by the
parties; provided that such adjustments do not materially adversely affect the
party accommodating the request.

 

5.Closing Date:  The parties shall use commercially reasonable efforts to
complete, execute and deliver the legal documentation required in order to close
the transactions contemplated herein, including the documentation listed above,
by October 16, 2013 or



 

--------------------------------------------------------------------------------

 

 

such other date mutually agreed to by the parties in writing (the “Completion
Deadline”).  The date on which the transactions contemplated hereby are closed
is referred to herein as the “Closing Date”. In the event that the Closing Date
does not occur on or before the Completion Deadline, this Terms of Agreement may
be terminated in accordance with Section 13.

 

6.Conditions in favour of Invecture:    Invecture’s obligation to complete the
transactions contemplated herein will be subject to customary conditions for
transactions of this nature as specified in the Definitive Agreement, including,
without limitation, the following conditions (the “Invecture Closing
Conditions”):

 

a.the representations and warranties of Vista in the Definitive Agreement shall
be true and correct in all material respects;

 

b.all necessary steps and proceedings shall have been taken to permit the Shares
to be duly transferred to Invecture;

 

c.all consents and approvals of any third party, governmental or regulatory
authority or other person, required in connection with the transactions
contemplated hereby shall have been received; and

 

d.the Shares shall be free and clear of any claims, liens, mortgages, charges,
pledges, security interests and encumbrances whatsoever.

 

7.Conditions in favour of Vista:  Vista’s obligation to complete the
transactions contemplated herein will be subject to customary conditions for
transactions of this nature as specified in the Definitive Agreement, including,
without limitation, the following conditions (the “Vista Closing Conditions”):

 

a.the representations and warranties of Invecture in the Definitive Agreement
shall be true and correct in all material respects; and

 

b.all consents and approvals of any third party, governmental or regulatory
authority or other person, required in connection with the transaction
contemplated hereby shall have been received.

 

8.Representations and Warranties:    Vista represents and warrants to Invecture
as set out in Schedule “B”.  Invecture represents and warrants to Vista as set
out in Schedule “C”.  Each of the parties acknowledges that the other party is
relying on such representations and warranties in entering into this Terms of
Agreement and agrees to indemnify and save the other harmless from all loss,
damage, costs, actions and suits arising out of or in connection with any breach
of any representation, warranty, covenant, agreement or condition made by it and
contained in this Terms of Agreement.

 

9.Covenant of Vista:    During the period commencing on the date hereof and
ending on the Termination Date (as defined below), Vista agrees that it will not
encourage or participate in any discussions or negotiations with other parties
related to any transaction involving the Project, other than any discussions
with governmental or regulatory authorities required by applicable law.

 





 

--------------------------------------------------------------------------------

 

 

10.Expenses:  Both Invecture and Vista shall be responsible for payment of their
own expenses, including legal, tax and accounting fees, in connection with the
transactions contemplated hereby, whether or not such transactions are
ultimately concluded.

 

11.Public Announcement:  The parties agree that, subject to the need to comply
with applicable laws relating to timely disclosure of material information,
neither party will make any public announcements or other public disclosure
regarding the transactions contemplated by this Terms of Agreement without first
giving the other party a reasonable opportunity to review and comment upon the
contents of such announcement.

 

12.Governing Law:  This Terms of Agreement shall be governed by and construed
under the laws applicable in the Province of Ontario and the federal laws of
Canada applicable therein.

 

13.Termination:    This Terms of Agreement may be terminated and be of no
further force or effect:

 

a.by mutual written agreement between Invecture and Vista;

 

b.after the Completion Deadline, by Invecture, provided that Invecture is not in
default of any provision of this Terms of Agreement, if the Closing Date has not
occurred;

 

c.after the Completion Deadline, by Vista, provided that Vista is not in default
of any provision of this Terms of Agreement, if the Closing Date has not
occurred;

 

d.by Invecture in accordance with Section 3;

 

e.by Invecture if any Invecture Closing Condition is not satisfied on or prior
to the Closing Date; or

 

f.by Vista if any Vista Closing Condition is not satisfied on or prior to the
Closing Date.

 

The date upon which this Terms of Agreement is terminated pursuant to this
Section 13 is referred to herein as the “Termination Date”.

 





 

--------------------------------------------------------------------------------

 

 



14. Binding Effect of Terms of Agreement:  The parties agree that, beginning on
the date on which this Terms of Agreement is executed and delivered by the last
party to do so, it shall be legally binding and enforceable against the parties
hereto, and their respective successors and assigns, in accordance with its
terms.  In addition, the obligations of the parties under Sections 10 and 11
hereof shall survive the termination of this Terms of Agreement and shall remain
legally binding and enforceable against the parties hereto, and their respective
successors and assigns, in accordance with their terms after the Termination
Date.

 

 

 

Yours truly,

 

VISTA GOLD CORP.

 

 

By:/s/ Frederick H. Earnest

 

Agreed to and accepted this 6th day of OCToBER, 2013.

 

INVECTURE GROUP, S.A. DE C.V.

 

 

 

By:/s/John Detmold

Authorized Signatory





 

--------------------------------------------------------------------------------

 

 



SCHEDULE “A”

 

APPENDIX 1

Property Concessions Information and Maps

 

 

 

 

 

 

 

 

 

Project is centered at approximately UTM coordinates 592500E, 2618000N (NAD27)

All concessions are located on INEGI official map number F12B23

Concession Name

Serial

Number

Surface Area

(hectares)

Location

Date

Expiration

Date

Annual Fees

(in Mexican Pesos, “MXN”)

Year 2012

San Antonio

180064

151.3647

3/23/1987

3/22/2037


37,764 

El Arbol De Oro

184973

162.0000

12/13/1989

12/12/2039


40,416 

El Picachudo

189602

348.0000

12/5/1990

12/4/2040


86,820 

La Dificultad

203910

454.0218

11/5/1996

11/4/2046


113,270 

Julia

204485

469.4073

2/21/1997

2/20/2047


117,108 

Tocopilla

204511

582.4949

2/28/1997

2/27/2047


145,322 

La Rica

206545

481.1593

1/23/1998

1/22/2048


120,040 

Maile

207581

296.9883

6/30/1998

6/29/2048


74,094 

Cerro Pedregoso

218397

46.6493

11/5/2002

11/4/2052


6,614 

La Encantada Fracc. 2

218398

12.9992

11/5/2002

11/4/2052


1,844 

La Encantada Fracc. 1

218399

166.2248

11/5/2002

11/4/2052


23,566 

La Encantada Fracc. II

218415

32.4883

11/5/2002

11/4/2052


4,606 

La Encantada Fracc. I

218417

44.9991

11/5/2002

11/4/2052


6,380 

Valle Perdido Fracc. I

226290

9.7752

12/6/2005

12/5/2055


694 

Valle Perdido Reduccion 2

227346

451.5862

6/9/2006

11/4/2052


64,018 

Totals

   

3,710.1584

   

   

MXP 842,556

   

   

   

   

   

   15 Concessions

   

   

Total in US$ @ an exchange

rate on 12/01/2012 of =

US$1.00 = MXP $13.6204

$
61,859 

 

Note: Proof of Labour must be filed on all concessions annually. All concessions
are Federal Mining Concessions.

 

 

A map of the Properties is attached hereto in Schedule “A” to this Appendix 1.

 

The ensuing lists provide: (i) the properties purchased by Vista Gold; (ii) the
purchase of possession rights over land; and (iii) the contracts and amendments
executed to secure the right of way for both the electric line, access road and
aqueduct.

 

i) Properties purchased by the Company:

 

 

 

 

 

 

 

Property Name

Seller

Surface

Date

Amount

Title Number

Jesús María

Mrs. Rosa Ofelia González Nuñez

1,755-61 has.

September 13th, 2011

USD $1 million

5,427 issued by Notary No. 13

La Junta

Estrada brothers

500 has.

December 23rd, 2008

USD $455,927

23,864 and 25,506 issued by Notary No. 2

Las Playitas

Arturo Cota

19,200 m2

December 10th, 2008

USD $424,000

77,968, issued by Notary No. 13

Casita San Antonio

Ruben Beltrán

503 m2

May 18th, 1999

USD $8,000

8,962, issued by Notary No. 11

Plot # 2

Echo Bay

2,132.9 m2

April 30th, 2003

MXN $14,930.48

46,803, issued by Notary No.13 (MexicoCity)

Plot # 4

Echo Bay

2,148.3 m2

April 30th, 2003

MXN $15,038.10

46,803, issued by Notary No.13 (MexicoCity)

Plot # 5

Echo Bay

2,943.7 m2

April 30th, 2003

MXN $20,606.39

46,803, issued by Notary No.13 (MexicoCity)

Plot # 5

Echo Bay

1,931 m2

April 30th, 2003

MXN $13,517.14

46,803, issued by Notary No.13 (MexicoCity)

Plot # 3

Echo Bay

2,039.9 m2

April 30th, 2003

MXN $14,279.30

46,803, issued by Notary No.13 (MexicoCity)

Plot # 6

Echo Bay

2,723.8 m2

April 30th, 2003

MXN $19,066.67

46,803, issued by Notary No.13 (MexicoCity)



 

--------------------------------------------------------------------------------

 

 

 

ii) Possession rights purchased by the Company:

 

 

 

 

 

 

Plot Name

Possessionary

Surface

Date

Amount

Jesús María

Jose Adelaido Sanchez Gonzalez

275 has.

July 21st, 2011

USD $75,000

Jesús María

Santos Mario Cordero Aguilar

275 has.

July 21st, 2011

USD $75,000

Los Cascabeles

Gilberto Márquez

5,000 m2

December 1st, 2011

USD $60,000

 

iii) Easements of access (access road):

 

 

 

 

 

 

Plot Name

Signatory

Surface

Date

Amount

El Tule

Antonio Díaz Rondero

11,000 m2

July 1st, 1997

MXN $5,000

Palmarito de los Sauces

Félix Beltrán Domínguez

1-80 has.

May 30th, 1997

MXN $5,000

Las Gallinas y sus Demasías

Agustina Martínez

58,000 m2

July 10th, 1997

MXN $15,000

El Rosario

Ejido El Rosario

20,000 m2

June 5th, 1997

MXN $37,000

La Cantora

Francisco Moyrón Romero

N/A

August 4th, 1997

MXN $10,000

El Huatamote

Raúl Salgado Beltrán

6,000 m2

July 10th, 1997

MXN $5,000

Piedras Cuatas

Antonio Manríquez Guluarte

N/A

September 26th, 1997

MXN $20,000

La Junta

Estrada Brothers

4-80 has.

August 4th, 1997

MXN $15,000

 

iv) Easements of access (electricity lines):

 

 

 

 

 

 

Plot Name

Signatory

Surface

Date

Amount

El Triunfo

Ejido El Triunfo

9,100 m2

April 18th, 1997

MXN $15,000

El Tule

Oscar Von Borstell

8,840 m2

April 7th, 1997

MXN $5,000

El Rosario

Ejido El Rosario

5-85 has.

February 8th, 1997

MXN $45,000

Palmarito de los Sauces

Félix Beltrán Domínguez

6,500 m2

April 7th, 1997

MXN $5,000

Las Gallinas y sus Demasías

María Guadalupe Salgado Martínez

3-25 has.

April 14th, 1997

MXN $12,000

Palmarito de los Sauces

Rosa Ofelia Salgado Núñez

2-21 has.

April 7th, 1997

MXN $10,000

La Cantora

Francisco Moyrón Romero

Included in contract for access road.

El Huatamote

Raúl Salgado Beltrán

6,825 m2

April 7th, 1997

MXN $5,000

Piedras Cuatas

Antonio Manríquez Guluarte

2-17-7 has.

April 14th, 1997

MXN $10,000

La Junta

Estrada Brothers

1-85-90 has.

April 7th, 1997

MXN $18,000



 

--------------------------------------------------------------------------------

 

 

 

v) Easements of access (aqueduct):

 

 

 

 

 

 

Plot Name

Signatory

Surface

Date

Amount

La Cantora

Francisco Moyrón Romero

Included in contract for access road.

La Brecha

Estrada Sisters

N/A

November 22nd, 2011

MXN $35,000

 

vi) Amendments to easements of access contracts (electric line):

 

 

 

 

 

 

Plot Name

Signatory

Surface

Date

Amount

Palmarito de los Sauces

Félix Beltrán Domínguez

1,856.176 m2

December 7th, 2011

MXN $5,000

Las Gallinas y sus Demasías

María Guadalupe Salgado Martínez

64,296 m2

December 6th, 2011

MXN $6,200

Palmarito de los Sauces

Rosa Ofelia Salgado Núñez

27,216 m2

December 7th, 2011

MXN $6,200

La Cantora

Francisco Moyrón Romero

21,319.61 m2

December 1st, 2011

MXN $5,000

 





 

--------------------------------------------------------------------------------

 

 



SCHEDULE “A” to APPENDIX 1

Map of the Properties

 

M:\Financial Reporting\2013 Quarterly\8-Ks\10.8.13 - Los Cardones\Cardones
Map.jpg [vgz-20131008ex1018768c9g2.jpg]



 

--------------------------------------------------------------------------------

 

 



SCHEDULE “B”

 

Representations and Warranties of Vista

Vista represents and warrants to Invecture as follows:

(a)it is a corporation duly incorporated and organized under the laws of its
jurisdiction of incorporation and has all necessary corporate power, authority
and capacity to enter into this Agreement and to perform its obligations
hereunder; 

(b)this Terms of Agreement has been duly authorized, executed and delivered by
Vista and constitutes a legal, valid and binding obligation of Vista enforceable
against it in accordance with its terms except that:

(i)enforceability may be limited by bankruptcy, insolvency or other laws
affecting creditors’ rights generally;

(ii)equitable remedies, including the remedies of specific performance and
injunctive relief, are available only in the discretion of the applicable court;

(iii)a court is not required to treat as conclusive, final or binding those
certificates and determinations which this Agreement states are to be so
treated;

(iv)a court may stay proceedings before them by virtue of equitable or statutory
powers; and

(v)rights of indemnity and contribution hereunder may be limited under
applicable law;

(c)neither the execution of this Terms of Agreement nor the consummation of the
transactions contemplated hereby conflict with, result in a breach of or
accelerate the performance required by any agreement to which it is a party,
other than the Earn-In Agreement;

(d)neither the execution of this Terms of Agreement nor the consummation of the
transactions contemplated hereby, result in a breach of the laws of any
applicable jurisdiction, its constating documents or the regulations of its
directors and shareholders;

(e)Except as provided for in the Earn-In Agreement and the documentation
relating to the Trust: (i) Invecture, DZ Canada, Granges and the trustee of the
Trust are the registered and beneficial holders of the Shares with good and
marketable title thereto, free and clear of all liens and encumbrances; (ii) no
 person other than Invecture has, or has any right capable of becoming, any
agreement, option, right or privilege for the purchase or other acquisition of
any of the Shares; (iii) there are no restrictions of any kind on the transfer
of the Shares; and (iv) the Shares have been validly issued in compliance with
applicable law and are fully paid and non-assessable, except the Shares
registered in the name of the trustee of the



 

--------------------------------------------------------------------------------

 

 

Trust, which Shares are validly issued in accordance with applicable law and are
unpaid;

(f)the Shares constitute all of the outstanding shares of DZ Mexico;

(g)to the knowledge of Vista, no other person is entitled to any agreement or
option to acquire or purchase the Project or any portion thereof and no person
has any royalty or other interest whatsoever in the Project (other than as
disclosed in writing to Invecture or as publicly disclosed by Vista under its
profile on SEDAR);

(h)to the knowledge of Vista, there is no adverse claim against or challenge to
the title to or ownership of the Project;

(i)there are no restrictions on the ability of DZ Mexico to use, transfer or
exploit the Project, except pursuant to applicable law;

(j)neither Vista nor DZ Mexico has received any notice, whether written or oral,
from any governmental authority of any revocation or intention to revoke any
interest in or right with respect to the Project (other than as publicly
disclosed by Vista under its profile on SEDAR);

(k)no authorization, consent or approval of any governmental agency, regulatory
body or court is required to be sought or obtained in connection with the
execution, delivery and performance of this Terms of Agreement or the
transactions contemplated hereby, including the transfer of the Shares to
Invecture or its nominee; and

(l)Vista has not entered into any agreement which would entitle any person to
any claim against Vista or Invecture for a commission, finder’s fee or any other
payment in respect of the Acquisition.



 

--------------------------------------------------------------------------------

 

 



SCHEDULE “C”

 

 

Representations and Warranties of Invecture

Invecture represents and warrants to Vista as follows:

(a)it is a corporation duly incorporated and organized under the laws of Mexico
and has all necessary corporate power, authority and capacity to enter into this
Terms of Agreement and to perform its obligations hereunder;

(b)this Terms of Agreement has been duly authorized, executed and delivered by
Invecture and constitutes a  legal, valid and binding obligation of
Invecture enforceable against it in accordance with its terms except that:

(i)enforceability may be limited by bankruptcy, insolvency or other laws
affecting creditors’ rights generally;

(ii)equitable remedies, including the remedies of specific performance and
injunctive relief, are available only in the discretion of the applicable court;

(iii)a court is not required to treat as conclusive, final or binding those
certificates and determinations which this Agreement states are to be so
treated;

(iv)a court may stay proceedings before them by virtue of equitable or statutory
powers; and

(v)rights of indemnity and contribution hereunder may be limited under
applicable law;

(c)neither the execution of this Terms of Agreement nor the consummation of the
transactions contemplated hereby conflict with, result in a breach of or
accelerate the performance required by any agreement to which it is a party;

(d)neither the execution of this Terms of Agreement nor the consummation of the
transactions contemplated hereby, result in a breach of the laws of any
applicable jurisdiction, its constating documents or resolutions of its
directors or shareholders; and

(e)other than as disclosed to Vista, the Project is in good standing in all
material respects under applicable law and all taxes and fees required to be
paid with respect to the Project have been paid, except where it would not have
a material adverse effect on the Project.



 

--------------------------------------------------------------------------------